REINHARDT, Circuit Judge,
dissenting:
As the majority explains, we now consider for the first time one of the errors that occurred during the trial of this case — the error of the absent juror. Previously, we considered a different and less egregious error but were reversed by the Supreme Court after it found that, while the error occurred, it did not constitute plain error. In reaching this conclusion, the Court “clarified” the requirements of Rule 52(b), the plain error rule. The majority now applies those clarified requirements; however, in doing so, it errs. It fails to examine the kind of error involved, and confuses the question of the reliability of the verdict with the question of the existence of a structural defect in the proceedings. Had the majority performed the proper analysis for determining structural error, it would be required to conclude, as I do, that the absence of one or more jurors during a portion of the taking of trial testimony constitutes a structural defect. In my opinion, we not only have the authority to correct the fundamental error we now consider, but the nature of that error compels the exercise of our discretion. Accordingly, I dissent.
* * *
To briefly summarize the facts, on the 28th day of trial, one of the jurors became ill. After a discussion of various options, all counsel agreed that the juror should go home, miss the remaining afternoon testimony, and read the trial transcripts on his return. The ill juror returned the following day. During his absence, Carole Lawrence, Olano’s personal secretary, testified for the *1207government regarding Olano’s and Gray’s participation in the McCuin loan. The juror had been present during the government’s direct examination of Lawrence, but missed all of the cross-examination, redirect, recross, and rebuttal. He also missed a portion of the direct testimony of Kenneth A. Kuebel, an appraiser hired by the government to appraise one of the properties involved in the transaction leading to Olano’s indictment. The absent juror was furnished a copy of the pertinent transcript following his return. On appeal, Olano argues that the absence of a juror during a part of the time that trial testimony is being adduced constitutes plain error and urges the reversal of his conviction.
The “plain error” rule permits reversal of a conviction only if there is an error, the error is “plain,” and it “affects substantial rights.” The majority acknowledges that proceeding with the trial during the juror’s absence was “error” and that the error was “plain.” Our sole disagreement is over whether the error “affected substantial rights.” In Olano (I),1 the Court identified three types of errors that may meet this criterion: 1) prejudicial errors that affect the outcome of the lower court proceedings; 2) errors that are presumptively prejudicial regardless of a defendant’s ability to make a specific showing of prejudice;, and 3) special forfeited errors that can be corrected regardless of their effect on the outcome. — U.S. at -, 113 S.Ct. at 1778. Without commenting on whether the absence of the juror while witnesses were testifying resulted in an error that is presumptively prejudicial, what the difference is between that kind of error and special forfeited errors that can be corrected regardless of their effect upon the outcome, or whether errors may fall in both of those categories simultaneously, it seems absolutely clear to me that, at a minimum, the error falls within the third category, commonly referred to as structural error.
Although in Olano (I), the Court did not elaborate on the precise contours of the third category, it did refer us generally to Arizona v. Fulminante, 499 U.S. 279, 111 S.Ct. 1246, 113 L.Ed.2d 302 (1990), a case which attempted to set forth the distinction between trial errors and structural errors. Fulmi-nante defined trial error as “error which occurred during the presentation of the case to the jury, and which may therefore be quantitatively assessed in the context of other evidence presented in order to determine whether its admission was harmless beyond a reasonable doubt.” 499 U.S. at 307-08, 111 S.Ct. at 1264. In contrast, it defined structural defects as errors that “affect[] the framework within which the trial proceeds, rather than simply an error in the trial process itself.” 499 U.S. at 310, 111 S.Ct. at 1265. According to Fulminante, structural errors, unlike trial errors, are not subject to a prejudice analysis, but require automatic reversal. Although the majority, here, recognizes the existence of the category of structural errors, it concludes that a juror’s absence during a portion of a trial does not fall within that category. With this conclusion, I strongly disagree.
While Fulminante suggested a sharp trial error/structural error dichotomy,2 Olano (I) demonstrates that the relevant categories are somewhat more difficult to define and that the category of wora-structural errors includes more than “trial type errors.” In Olano (I), the Court held that the presence of alternate jurors during deliberations was erroneous, and that it undermined the policy of shielding the jury from improper influence.3 However, the Court found that the issue of improper outside influence had historically been reviewed under a prejudice standard — that reversal in such cases had *1208been ordered only when actual prejudice could be demonstrated — and that there was no reason to depart from the historic practice. Thus, the Court concluded that cases involving improper outside influence did not fall into the “third category” — i.e. defects which “affect substantial rights” independent of a prejudice inquiry. — U.S. at -, 113 S.Ct. at 1780.
Olano (I) erases the sharp line that Ful-minante appeared to draw.4 Clearly, the presence of alternate jurors during jury deliberations has nothing to do with the presentation of evidence to the jury, the category of trial type error described' in Fulminante. Thus, Olano (I) demonstrates that simply because an error is not a trial type error, it does not necessarily follow that the error is “structural.”
Central to the Court’s holding that the presence of the two alternate jurors in the jury room at the conclusion of Olano’s trial did not constitute a structural defect was its characterization of the nature of the error. The Court examined the general problem of the presence of alternate jurors while a jury is deliberating — in other words, it considered the “kind of error” involved and not the particularities of the specific case before it. The Court classified the kind of error involved as one pertaining to “outside or improper influence on the jury” and held that errors of that nature had always been reviewed under a prejudice standard. Notably, it did not characterize the error as a flaw in the composition or functioning of the jury itself, a wholly different kind of error that would have required a different kind of review. Here, the majority should have engaged in the same type of analysis that the Court performed in Olano (I). It should first have looked to the kind of error involved and characterized its nature; only then should it have sought to determine whether the kind of error involved should be classified as “structural” or non-structural.
The majority never attempts to analyze the kind of error involved here — the absence of jurors during the taking of trial testimony. Instead, without recognizing that it is applying a standard it has already held that the defendant cannot meet, it first conducts a prejudice or presumptive prejudice inquiry regarding the particular facts of the case before us, and then because it finds no such prejudice with respect to those specific facts, it concludes that the error is not structural.5 The majority reasons that whether the absence of the juror in this case constituted a structural defect “depend[s] on whether a criminal trial can ‘reliably serve its function as a vehicle for determination of guilt or innocence’ when not every juror has observed every minute of the testimony of every witness at trial.” Maj. at 1189 (emphasis added). That, of course, is not the proper inquiry. The question the majority should have asked is “whether the absence of one or more jurors during a part of the time that trial testimony is being adduced affects the framework within which the trial proceeds.” By asking whether every juror must observe every minute of the testimony in a trial, the majority focuses on the specific factual circumstances of the case — the specific event that occurred rather than the kind of error involved. Whether one juror was absent or five, whether one day’s testimony was missed or three, and whether the missed testimony was of particular importance or not, does not alter the nature of the error or the category into which that error falls; rather, those factors relate solely to the prejudicial effect of the specific error.
The question posed by the majority ultimately embodies a prejudice inquiry in two *1209ways: 1) by focusing narrowly on the specific circumstances relating to the absent juror in the particular case; and 2) by focusing narrowly on whether that trial is likely to produce a reliable verdict. The unreliability of a particular outcome — or even the general unreliability of outcomes in cases of the type involved — is not the touchstone for determining the existence of structural defect. In fact, while unreliability of outcome resulting from a particular kind of error may be sufficient to warrant a reversal without a showing of specific prejudice, unreliability is not a necessary component of structural error. Few of the examples of structural defects cited by the majority and listed in Fulmi-nante involve the unreliability of the trial’s outcome. Rather, other fundamental values ordinarily serve as the foundation for a structural defect determination. If is difficult to argue that a criminal trial fails to “reliably serve its function as a vehicle for determination of guilt or innocence” because a racially segregated grand jury returned the initial indictment, because a defendant was denied the opportunity to represent himself at trial, or because the media or public received less than full access to the trial proceedings. See Fulminante, 499 U.S. at 309-10, 111 S.Ct. at 1264-65 (categorizing these types of errors as structural). Rather, the crucial factor present in deeming these errors “structural” is that they affect the framework within which the trial proceeds or constitute defects in the trial mechanism. These errors undermine a fundamental value in the trial process apart from truth seeking and the reliability of the guilt or innocence adjudication. Cf. Rose v. Clark, 478 U.S. 570, 587, 106 S.Ct. 3101, 3110-11, 92 L.Ed.2d 460 (1986) (Stevens concurring).
Prior eases describe at least two types of defects which may properly be classified as structural — defects which alter the basic framework in which the trial proceeds, and defects which undermine some fundamental value underlying the trial process as a whole. See, e.g. Fulminante, 499 U.S. at 309-11, 111 S.Ct. at 1264-66; Rose, 478 U.S. at 586-89, 106 S.Ct. at 3110-12. The kind of error involved here — the absence of jurors during trial testimony — fits both descriptions.6
First, the absence of one or more jurors during trial alters the basic framework in which the trial proceeds. It seems clear that if a jury trial is to be conducted, then the jury must in fact be there. A jury as an entity is neither more nor less than the sum of its parts. For the entity to exist, all of its members need be present, and when one or more is absent from a part of the trial, then the jury as an entity is also absent. To proceed with a “jury trial” in the absence of the jury is to proceed with a structurally flawed process. Because absent jurors alter the fundamental nature of the proceeding, this type of error amounts to a structural defect.
“Having a jury” at a bare minimum must mean having a jury present. This essential connection is so plain that it has never before been questioned. Neither party nor the majority has cited a case in which the taking of evidence and testimony during a trial has proceeded in the absence of one or more jurors, and my independent research has turned up none. It is often true that a society’s deepest convictions lie in what is assumed rather than what is discussed; in this case, the sheer novelty of the question demonstrates the incompatibility with our system of criminal justice of the procedure followed in the district court.
Second, the absence of one or more jurors during the taking of testimony undermines the fundamental values inherent in our system of trial-by-jury. The essential function of a jury is the “interposition between the accused and his accuser of the commonsense judgment of a group of laymen, and in the community participation and shared responsibility that results from that group’s determination of guilt or innocence.” Williams v. Florida, 399 U.S. 78, 100, 90 S.Ct. 1893, 1906, *121026 L.Ed.2d 446 (1970). A central facet of this deliberative process is that individual jurors harmonize their individual recollections and perceptions of the trial proceedings. This collective effort to piece together a coherent and consistent story often exposes deceptions or distortions, sometimes subtle, that may otherwise be overlooked. Cf. Johnson v. Louisiana, 406 U.S. 380, 389, 92 S.Ct. 1643, 1647-48, 32 L.Ed.2d 170 (1972) (Douglas dissenting). In the case of an absent juror, the collective effort is short-circuited because one of the participants lacks the ability to fully evaluate the testimony he missed, or to challenge others’ impressions of witnesses or their recollections of specific exchanges.
Moreover, conducting the trial in the absence of a part of the jury offends our basic notions of due process and our fundamental concept of a fair trial. One can easily sympathize with the desire of judges and lawyers to save time here and there — they are busy people — but at what cost? Here, the cost was the integrity of the jury system itself. It is the system which is denigrated when the presence of all jurors throughout the proceedings is deemed unimportant. Confidence in and respect for the jury system is weakened if so little significance is attached to the role played by the individual jurors.
If a juror had been held up in traffic on a particular day, could the trial have started without him, and been fair to the defendant? Could the jurors have taken their lunch breaks two or three-at-a-time, so that testimony might be taken continuously throughout the day? Surely longer trial days, filled with more testimony, would be possible if jurors sat in three overlapping shifts, with eight persons present at all times. But would that truly be a jury trial as we know it? The jurors could all read the transcripts of what happened in their absence, and fill each other in at the time that deliberations commenced. We would presume, according to one of our most dubious presumptions, that each juror read the entire transcript, if the judge instructed him to do so. So where would be the harm? The harm is that we do not now nor have we at any time ever allowed trial by transcript in this country— even in a lengthy trial in which a judge attempting to appease a rebellious jury, or seeking to prevent the number of available jurors from falling below twelve, might be tempted to allow its members to fulfill important personal engagements from time to time while the trial proceeded without them. In my view, the integrity of the criminal justice system requires that evidence not be taken unless the entire jury is present.
As previously noted, the majority cannot cite a single case that supports its conclusion. Instead it relies on two woefully inapt analogies. In its first analogy, the majority reasons that a “juror who is physically absent during testimony is indistinguishable from a juror who is mentally absent because he or she is asleep.” Maj. op. at 1189. However, a mentally absent juror is as distinguishable from a physically absent juror as an inattentive judge is distinguishable from a nonexistent one. The absence of a judge during portions of a trial would certainly call into question the basic integrity of the proceeding in a way that the presence of a judge who is sometimes distracted from the events taking place before him, or even of a judge who dozes occasionally, does not. The presence of the jury is at least as important as the presence of the judge, probably more so, since it is the jury that must make the factual determinations, assess the credibility of the witnesses, and render the verdict of guilt or innocence. Thus, the absence of one or more jurors like the absence of a judge calls into question the integrity of the proceeding. Given these circumstances, it is difficult to understand why the majority equates the kind of error represented by an absent juror with the kind of error represented by a juror who is merely inattentive or nods off. Certainly my colleagues provide no reasoned explanation in support of their assertion that these two wholly different kinds of errors should be treated similarly. Instead, they merely state the obvious — that in neither case does the juror “observe witness testimony.”
The majority’s error in advancing so inapt an analogy results in large part from its initial failure to analyze and categorize the kind of error involved. Sleeping during trial has historically been classified as juror mis*1211conduct, and in turn, juror misconduct has historically been reviewed under a prejudice standard. See, e.g. United States v. Springfield, 829 F.2d 860 (9th Cir.1987); United States v. Barrett, 703 F.2d 1076, 1082-83 (9th Cir.1983); United States v. Hendrix, 549 F.2d 1225 (9th Cir.1977). In contrast, the error here cannot under any form of reasoning be classified as “juror misconduct.” The decision to continue with the admission of evidence in the absence of a juror is a deliberate action on the part of court and counsel that infringes on the defendant’s fifth and sixth amendment rights; it is not a shortcoming on the part of a juror that is discovered only after the fact. In short, the error is committed by those in charge of the proceeding, and it results in the conducting of a part of trial with an essential participant missing. The error affects the trial mechanism or framework. Thus, the defect is structural in nature and is not subject to harmless error review.
The majority also analogizes the case of an absent juror to an error involving the admission of hearsay testimony. The majority argues that the absence of a juror simply affects the juror’s ability to evaluate the demeanor of witnesses; it equates the absent juror’s inability to evaluate the part of the trial he missed with a present juror’s inability to evaluate hearsay testimony. The majority then concludes that because the erroneous admission of hearsay testimony is reviewed under a prejudice standard, so too should errors involving the absence of jurors.
It is difficult to take this argument seriously. One of its most obvious flaws is that it proves far too much. Under the majority’s reasoning, none of the jurors need be present for any of the trial. After being sworn, they could simply go about their individual business, reconvene when the testimony was concluded, and retire to the jury room with the transcript. But in addition to proving too much, the analogy misses the point. Unlike hearsay, here we are less concerned with the actual testimony that transpired during the questioned moments than with the proper functioning of the trial mechanism, and with the integrity of the jury system itself. The absent juror is problematic not simply because of what happened in his absence but, more important, because of the fact that he was absent. It is that fact that serves to distort the trial process, not the substance of the specific evidence presented while the juror is gone.
The majority also fails to point out that much hearsay evidence is admissible. There are numerous exceptions to the hearsay rule including a broad catch-all provision, and an error with respect to the admission of such testimony is little different from any other error with respect to the admission of trial testimony. More important, the true comparison the majority is offering is not between the absent juror and erroneously admitted hearsay testimony, but between the absent juror and the use of hearsay testimony itself, proper or improper. Whenever hearsay testimony is adduced, in accordance with the rules or otherwise, the jury does not observe the person whose out-of-court statement is being admitted into evidence. If the existence of the hearsay rule means that hearing witnesses in person is as unimportant as the majority implies, we should be able to revise radically the functioning and operation of the jury system, at a considerable savings to the taxpayer. However, in my view, the majority is simply way off base here; the hearsay analogy does not advance its argument in the slightest degree.
In summary, Olano was entitled to the presence throughout the trial proceedings of the twelve impartial jurors who were selected to serve and to determine his fate.7 Some *1212jurors may be more or less attentive, more or less observant, more or less intelligent, or even more or less indifferent to the testimony adduced before them. Although these factors undoubtedly affect the “quality” of the jurors’ presence, it is a fundamental premise of the jury system that twelve jurors sworn to serve, be they drowsy, bored or resentful, must be in attendance throughout the trial. Conducting parts of a trial in the absence of one or more jurors erodes the integrity of the jury process and “affects the substantial rights” of any defendant tried in such a proceeding.
As the Court explained in Olano (I), if a plain error affects substantial rights, we have the authority under Rule 52(b) to correct it. However, the Court also explained that once we have ascertained that we have that authority, we must make a separate determination as to whether the error warrants the exercise of our discretion. Only errors that “seriously affect the fairness, integrity or public reputation of judicial proceedings” are deserving of correction on plain error review. Olano, — U.S. at -, -, 113 S.Ct. at 1779, 1781.
By its very nature, the error before us affected the integrity and public reputation of the judicial proceeding, and, in my opinion, we must exercise our discretion to correct it. Indeed it is difficult to imagine how any structural error — error that by definition affects the basic framework in which the trial proceeds or undermines some fundamental value underlying the trial process as a whole — would not necessarily impugn the integrity and public reputation of the judicial proceeding involved, if not the judicial process itself. However, it is not necessary to explore that conundrum here. Suffice it to say that a conviction obtained by means of a process that is as fundamentally flawed as is a trial in which a portion of the testimony is adduced in the absence of one or more jurors simply cannot withstand review under any standard. In my opinion, Rule 52(b) both empowers and compels us to exercise our discretion to correct the egregious error which occurred in this case. Accordingly, I most respectfully dissent.

. Throughout this dissent, the Supreme Court's decision is referred to as "Olano (I) " and the majority’s decision on remand as "Olano (II)." This nomenclature differs slightly from that employed by the majority.


. Vost-Fulminante cases often conceptualize the Fulminante framework as a clear dichotomy. See, e.g. Hegler v. Borg, 50 F.3d 1472, 1473-74 (9th Cir.1995) ("[Fulminante ] divided the class of constitutional errors that may occur during the course of a criminal proceeding into two categories: trial error and structural error.”).


.The alternate jurors were allowed to retire with the jury with the consent of the parties. Prior to retirement, the alternates were admonished not to participate in the deliberations, but merely to observe.


. In his dissent in Fulminante, Justice White pointed out that the majority’s effort to draw such a line, in order to place coerced confessions on the wrong side of it, was contrary to all past precedent and was unworkable. 499 U.S. at 291, 111 S.Ct. at 1254-55. Therefore, it came as no surprise that the Court abandoned this distinction shortly thereafter when faced with a case in which its application might have required it to reverse the defendant’s conviction for reasons it found unsatisfactory.


. As a result of the majority’s failure to examine the kind of error involved, it is not clear whether it is performing an actual prejudice or presumptive prejudice analysis. However, that is of no practical significance here. Neither form of analysis is appropriate when a court is examining the third category of errors that "affect substantial rights,” i.e. structural defects.


. If the type of error committed undermines the reliability of the verdict, it may well be, as the majority suggests, that it, too, qualifies as structural error. However, the reliability criterion seems better suited to an effort to assess a separate but related type of error that may "affect substantial rights” — errors that are presumptively prejudicial regardless of the defendant's ability to make a showing of actual prejudice. See Olano (I), — U.S. at -, 113 S.Ct. at 1778. Reversal is mandated in such cases as well.


. Rule 23(b) of the Federal Rules of Criminal Procedure allows the parties to stipulate to a jury of fewer than twelve, and rule 23(a) allows the defendant to waive a jury trial altogether. However, there were no such waivers here. Olano was convicted by a jury of twelve; his complaint is that one of the twelve was absent during a portion of his case. Twelve were empowered to decide Olano’s fate; the same twelve were obligated to hear the testimony bearing on his guilt or innocence. A verdict by an agreed-upon number of eleven jurors who hear all the evidence is simply not the same as a verdict by eleven informed jurors and one person who either guesses about a portion of the trial or goes along with the others as to that part.
Moreover, even if this case could be viewed as a stipulation to a temporary jury of eleven, rule 23 requires such a stipulation to be in writing. *1212"An oral stipulation may, under certain circumstances, satisfy the Rule, but it must appear from the record that the defendant personally gave express consent in open court, intelligently and knowingly, to the stipulation.” United States v. Guerrero-Peralta, 446 F.2d 876, 877 (9th Cir.1971). Nothing of the sort occurred here.